Order filed November 15,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00004-CV
                                                    __________
 
                             MARCUS
ROSENBERGER, Appellant
 
                                                             V.
 
HOMECOMINGS FINANCIAL, LLC F/K/A
HOMECOMINGS FINANCIAL NETWORK, INC.
AND LITTON LOAN SERVICING, L.P., Appellees

 
                                   On
Appeal from the 161st District Court
 
                                                             Ector
County, Texas
 
                                                  Trial
Court Cause No. B-126-011
 

 
                                                                     O
R D E R
            This court has received notice that appellee Homecomings Financial, LLC and its parent
company, Residential Capital, LLC, have filed for bankruptcy protection in Case
No. 12-12020 (MG) in the United States Bankruptcy Court for the Southern
District of New York.  The notice indicates that the bankruptcy petition was
filed on May 14, 2012.  See Tex. R.
App. P. 8.1.   Pursuant to Tex. R.
App. P. 8.2, we suspend this appeal.  
            We
abate this appeal until further order of this court.  The parties are directed
to take such action as is appropriate to advise this court of any change in the
status of Homecomings Financial’s bankruptcy proceeding that would affect the
status of this appeal, including but not limited to the filing of a motion to
reinstate or sever pursuant to Tex. R. App.
P. 8.3.
 
 
                                                                                                PER
CURIAM
 
 
November 15, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Gray, C.J., 10th
Court of Appeals.[1]




[1]Tom Gray, Chief Justice, Court of Appeals, 10th
District of Texas at Waco, sitting by assignment to the 11th Court of Appeals.